Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application of which claims 3-6 and 12-14 are withdrawn from consideration.

Response to Restriction/Election
Applicant’s election without traverse of Species A (Figs. 1-10), corresponding to claims 1, 2, 7-11, 15, and 16, in the reply filed on 7/5/2022 is acknowledged.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2016/0378224).

As to claim 1, Kwon (Figs. 1, 9, 29B) teaches a display apparatus, comprising: 
a display panel (DD) having a display area to display an image (DD-DA) and a non-display area (DD-NDA) adjacent to the display area, including a central area (area including all NPXA and PXA areas excluding the outermost area NPXA) and a peripheral area at a periphery of the central area (area including the outermost area NPXA); 
a touch sensor (TS) on the display panel, the touch sensor comprising a touch electrode layer (TS-2); and 
a black matrix (TS-BM) on the display panel, 
wherein the display panel comprises a base layer (SUB), a plurality of display elements (OLED) on the base layer and in the display area, the plurality of display elements to display the image (par. 106), and an encapsulation layer (TFE) that encapsulates the plurality of display elements (shown in Fig. 29B),
wherein the black matrix comprises a first black matrix in the central area (only the TS-BM1 located in the central area defined above) and a second black matrix in the peripheral area (only the TS-BM1 located in the peripheral area defined above), 
wherein the second black matrix is at a layer (layer including TS-BM1 (located in the peripheral area defined above) and STE2 within the same peripheral area) of the display panel that is higher than the first black matrix (the layer defined above is higher than a layer including just TS-BM1 located in the central area defined above), and
wherein a distance between the first black matrix and the base layer in a thickness direction of the display panel is substantially equal to a distance between the second black matrix and the base layer in the thickness direction of the display panel (the distances between the two black matrices defined above and SUB are the same, as shown in Fig. 29B).

As to claim 2, Kwon teaches wherein: 
the touch electrode layer comprises a first touch electrode layer in the central area (Only element STE2 located in the central area) and a second touch electrode layer in the peripheral area (Only element SP1 located in the peripheral area), and 
the first black matrix (TS-BM1 as defined in claim 1 above) is under the first touch electrode layer (STE2), and 
the second black matrix (TS-BM1 as defined in claim 1 above) is over the second touch electrode layer (SP1).

As to claim 15, Kwon teaches the limitations of claims 1 and 2 above.

As to claim 8, Kwon teaches wherein: 
the black matrix overlaps an area between the plurality of display elements (Black matrix areas located in the NPXA region).

As to claims 9, 16, Kwon teaches wherein: 
the encapsulation layer comprises an encapsulation organic layer that encapsulates the plurality of display elements and covers the display area [0126], and 
wherein the encapsulation organic layer has a first thickness in the central area, (E.g. the thickest area of TFE in the PXA area) and a second thickness less than the first thickness in the peripheral area (E.g. the thinnest area in the NPXA area).

As to claim 10, Kwon teaches wherein the encapsulation organic layer comprises an acryl-based monomer [0129].

As to claim 11, Kwon teaches wherein the peripheral area is at a plane (E.g. the plane established by SUB) and is around the central area (Completely surrounds the central area).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon (US 2016/0378224) in view of Park (US 2013/0044074).

As to claim 7, Kwon teaches the elements of claim 1 above.
However, Kwon does not explicitly teach a polarizing layer.
On the other hand, Park (Fig. 4) teaches a polarization layer (90) over the touch sensor (80, 86, 88) and the black matrix (80).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the polarization layer of Park with the display of Kwon because the combination would allow for the uniform output of light to the user through the polarization layer, increasing the quality of the display.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691